Case 1:14-cr-00075-RA Document 35 Filed 08/19/20 Page 1of1

THE LAW OFFICE OF JEFF CHABROWE

261 Madison Avenue, 12th Floor New York, NY 10016 | Tel. 917.529.3921 | F 212.736.3910

 

August 18, 2020
via ECF
Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: United States v. Leroux; 12-cr-489; 14-cr-75 (RA)
Dear Judge Abrams,

We represent defendant Paul Calder Leroux in the above matters. We are currently
scheduled for an additional sentencing hearing on August 20, 2020 at 9:00 a.m. We respectfully
request that this hearing be adjourned until September 9, 2020 or thereafter.

I have an appearance in Cortlandt Town Court in Westchester County on Thursday,
August 20, 2020 at 9:00 a.m. My client, Matthew Kulers, is currently incarcerated at Westchester
Correctional Facility. Mr. Kulers will be pleading guilty and receiving time served. He needs to
plea on Thursday, August 20, in order to be sentenced Friday, August 21, on a probation
violation in Dutchess County. I will then be away for the next two weeks.

Thank you for your time and consideration.

 

Jeff Chabrowe, Esq.
Counsel for Paul Calder Leroux

Application granted. The sentencing is hereby il
; 917-529-3921
adjourned to September 10, 2020 at 9 AM and email .ef@chabrowe com

will be held via video conference.
SO ORDERED.

hie

Ronnie Abrams, U.S.D.J.
August 19, 2020

 
